Title: Francis Coffyn to the Commissioners, 9 July 1778
From: Coffyn, Francis
To: First Joint Commission at Paris,Adams, John


     
      Hond. Gentlemen
      Dunkirk 9th. July 1778
     
     I beg leave to refer you to the letter I had the honor of writing to you yesterday. This cheafly Serves to inclose a Certificate from the officers of the Admiralty Court of this Town, which I hope will in Some measure obviate the bad impression Poreau’s false insinuations may have occasion’d; however as I am determined to fill the measure to the brim, I shall take the liberty to send you tomorrow three other Certifficates from three different Jurisdictions, one from the Bourgmaster and Magistrates, one from the Judges and Consuls, and one from the President and Counsellors of the board of Commerce in this town, all which I hope will Sufficiently illucidate my Character and conduct, and convince you of the criminal endeavours of my Ennemys. If these vouchers were not capable of restoring me to your Kindness and favours, whatever further proofs you may require, shall be immediately produced, and your order comply’d with; interim I refer to Mr. Amiel who will give you the particulars of every thing on handing you this. I have the honor to remain very respectfully Hond. Gentlemen Your most obedt. & most devoted Humble servant
     
      Frans. Coffyn
     
    